DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 11/19/20 are acknowledged. Claims 1, 7-9, and 26 have been amended. Claims 2-4, 6, 10-25, 33-39, 41, 43-54, 56, 61, and 63-64 have been canceled. Claims 1, 5, 7-9, 26-32, 40, 42, 55, 57-58, 60, 62, and 65 are pending. 
Claims 55, 57-58, 60, 62 and 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/20.
Claims 1, 5, 7-9, 26-32, 40, and 42 are under examination. 
Withdrawn Rejections
The rejection of claims 1, 26-28, 40, 42 and 44 under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent Application Publication 2012/0121594 Al, published May 17, 2012) in view of Bowen et al. (US Patent Application Publication 2012/0034212 Al, published February 9, 2012) and Kaisheva et al. (US Patent Application Publication 2003/0138417 Al, July 24, 2003), is withdrawn in light of Applicant’s amendment thereto. See paragraph 12, page 12 of the previous Office action. 
The rejection of claims   5, 7-9, 29-32 under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent Application Publication 2012/0121594 Al, published May 17, 2012) in view of Bowen et al. (US Patent Application Publication 2012/0034212, published February 9, 2012) and Kaisheva et al. (US Patent Application Publication 2003/0138417 Al, July 24, 2003) as applied to claims 1, 26-28, 40, 42 and 44 above, and further in view of Schmidt et al. (WO 2016/073894 Al, published May 12, 2016), is withdrawn in light of Applicant’s amendment thereto. See paragraph 13, page 17 of the previous Office action. 
New Rejections Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 26-28, 32, 40, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to a pharmaceutical formulation comprising 1-100 mg/ml of an anti-IL-6 antibody or fragment thereto; 10-50 mM histidine, 0.01-.01% polysorbate-20 (Tween-20), polysorbate-80 (Tween-80), or poloxamer 188; 1-150 mM sodium chloride; and 1-10% sorbitol; and wherein the pH of the formulation is between 5.5 and 7.5, wherein the antibody present in the formulation is in isoform A or A/B. Claim 26 is drawn to a pharmaceutical formulation comprising 5-50 mg/mL of an anti-IL-6 antibody or fragment thereof, 20 mM histidine; 0.03% polysorbate-20 (Tween-20), polysorbate-80 (Tween-80), or poloxamer 188; 20 mM sodium 
The specification teaches that the formulation comprising an IL-6 antibody comprising a constant region derived from an IgG2 antibody, e.g., an IgG2 constant region described herein, comprise an optimal distribution of the different IgG2 structural isoforms, e.g., primarily isoform A and isoform A/B, and very little or negligible amounts of isoform B. The specification teaches that the structural isoform B may be associated with aggregation, decreased function, and decreased stability of the antibody. The specification teaches that IgG2 antibodies can exist as three major structural isoforms: IgG2-A, IgG2-B, and IgG2-A/B (Wypych J. et al. Journal of Biological Chemistry. 2008, 283:16194-16205). The specification teaches that this structural heterogeneity is due to different configurations of the disulfide bonds that link the Fab arms to the heavy chain hinge region. In the IgG2-A isoform, there are no disulfide bonds linking the Fab arms to the hinge region. In the IgG2-B isoform, both Fab arms have disulfide bonds linking the heavy and light chain to the hinge region. The specification teaches that the IgG2-A/B isoform is a hybrid between the IgG2-A and IgG2-B isoforms, with only one Fab arm having disulfide bonds linking the heavy and light chain of the one Fab arm to the hinge region. The specification teaches that the conversion of an IgG2 antibody between two or all of the different structural isoforms, also referred to as disulfide shuffling, occurs naturally in vivo and in vitro for both naturally-occurring and recombinant antibodies. As a result, formulations of IgG2 antibodies in the art comprise a heterogeneous mixture of IgG2-A, IgG2-B, and IgG2-A/B isoforms. The specification teaches that EBI-031 is an IgG2 antibody and RP-HPLC was used to resolve the various structural isoforms of EBI-031. The specification teaches that EBI-031 contains the IgG2-A isoform and the IgG2-A/B isoform, but does not contains the IgG2-B isoform. 
A  pharmaceutical formulation comprising 1-100 mg/ml of an anti-IL-6 antibody or fragment thereto; 10-50 mM histidine, 0.01-.01% polysorbate-20 (Tween-20), polysorbate-80 (Tween-80), or poloxamer 188; 1-150 mM sodium chloride; and 1-10% sorbitol; and wherein the 
The specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of the antibody, and the claimed function to be maintained (i.e. binding to IL-6 and being present in the A or A/B isoform). The claims do not define any structural features commonly possessed by members of the genus, and thus, does not distinguish the members of the genus, except by function. Although the term antibody does impart some structure, the structure that is common to antibodies is generally unrelated to its antigen binding function; therefore, correlation is even less likely for antibodies than other molecules. In addition, because the genus of antibodies is highly variable, a functional characteristic of binding to something and being in a particular isoform, even if highly specific, is insufficient to describe the genus. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a potentially massive number of antibodies, claimed only by functional characteristics. 

Vas-Cath Inc. v. Mahurkar, 1 9 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
The genus of IL-6 antibodies does not meet the requirements under 35 U.S.C. 112 first paragraph because the skilled artisan cannot envision the detailed chemical structure of the encompassed variants, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 
A "representative number of species" means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). 
The state of the art regarding IgG2 antibodies is discussed by Dillon et al. (J Biol Chem. 2008 Jun 6; 283(23): 16206–16215). Dillon et al. teach that human IgG2 subclass exists as an ensemble of three isoforms, IgG2-A, -B, and A/B, which differ by the disulfide connectivity at the hinge region (See page 16206). Dillon et al. teach that a comparison of IgG1 and IgG2 IL-1 antibodies showed that IgG1 had increased activity relative to the IgG2 in blocking interleukin-1β ligand from biding to the receptor, suggesting that some of the IgG2 isoforms had lower 
The state of the art regarding IL-6 antibodies comprising an IgG2 framework is discussed by Schmidt et al. (WO 2014074905 A1, published May 15, 2014). Schmidt et al. teach IL-6 antibodies comprising a human IgG2 isotype framework. Schmidt et al. teach that the IgG2 framework reduces FcγR binding and reduces ADCC compared to IgG1 formatted antibody using methods known in the art (See page 54). However, Schmidt et al. is silent with regard to IL-6 antibodies having the various IgG2 isoforms. Although Schmidt et al. disclose IgG2 IL-6 antibodies, it should be noted that the instant specification teaches that formulations of IgG2 antibodies in the art comprise a heterogeneous mixture of IgG2-A, IgG2-B, and IgG2-A/B isoforms, each of which can have different functional properties, such as differences in stability, aggregation, viscosity, Fc receptor binding, or potency. As taught by Dillon et al., the differences in the IgG2 isoforms is a result of structural differences in the conformation of the hinge and CH1 domains, and specific conditions are needed to skew for the individual IgG2 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. Paul (Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapter 8, pages 292-295, 1993) teaches that the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences, which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (See pages 293-295).  While some publications acknowledge that CDR3 is important for antigen binding, the conformations of other CDRs as well as the framework are equally important in antigen binding. For example, MacCallum et al. (Journal of Molecular Biology, 262:732-745, 1996) analyzed antigen-contacting residues and combining site shape of various antibodies and state that although CDR3 of the heavy chain and light chain dominate, a number of residues outside of the standard CDR definitions make antigen contacts (See page 733). MacCallum et al. teach that antigens tend to bind to the antibody residues located at the center of the combining site where the six CDRs meet (See abstract and page 742) and less central CDR residues are only contacted by large antigens (See page 733 and 735). MacCallum et al. further teach that non-contacting residues are important in defining "canonical" backbone conformations. 

The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (Journal of Immunology. 1996 May; 156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes; however, the antibody lost binding upon 
Accordingly, one of skill in the art would conclude that the claimed invention encompasses a genus of antibodies that may not have the corresponding biological function.  It should be noted that the claimed invention encompasses all IL-6 antibodies. These antibodies must be present in the formulation in isoform A or A/B. However, with the exception of antibody EBI-031, the instant specification does not describe any antibody having the claimed functions (i.e. binding to IL-6 and present in isoform A or A/B). The prior art teaches that IgG2 antibodies exists in isoforms A, B, and A/B; however, the instant claims are not limited to IgG2 antibodies and thus, encompass all antibody subclasses. Furthermore, even if the claims were limited to IgG2 antibodies, as noted above, there are three isoforms of IgG2 antibodies. Although antibody EBI-031 exists in only isoforms A or A/B, there is no indication that this property is shared by all members of the genus. The specification provides no guidance regarding additional species encompassed by the genus that exists only in isoform A or A/B and does not provide guidance regarding the structure or conditions that are required to eliminate the heterogeneity of the IIL-6 antibodies such that the antibodies are present in the formulation in only isoform A or A/B. The art does not cure this deficiency, as the prior art reference Schmidt et al. does not disclose the IgG2 isoforms of the Il-6 antibodies. Therefore, the state of the art does not provide adequate written description support for which antibodies would predictably possess the claimed function (i.e. the state of the art is not sufficient to identify which IL-6 antibodies exists in IgG2 isoform A or A/B only). Based on the teaching of the instant specification and the prior art one of skill in the art would not conclude that Applicant was in possession of the claimed genus of antibodies. 

Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications under the 35 USC §112 paragraph 1, "Revision 1" of Written Description Requirement (66 FR 1099-1111, March 25, 2008) state, "[possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (Id. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 5, 7-9, 26-32, 40, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation wherein the antibody is present in the formulation is in isoform A or A/B. This limitation is indefinite because the claim does not provide a discernible boundary on what provides this characteristic. As explained in the specification, formulations of IgG2 antibodies in the art comprise a heterogeneous mixture of IgG2-A, IgG2-B, and IgG2-A/B isoforms, each of which can have different functional properties, such as differences in stability, aggregation, viscosity, Fc receptor binding, or potency, and thus, the recited characteristic does not flow from the structure of the generically recited IL-6 antibody formulated as recited in the claims. Although it is known in the art that there are multiple ways to generate specific antibody isoforms, it is unclear which of those ways are encompassed by the claims. That is, is the presence of the anti-IL-6 antibody in isoform A or A/B due to the addition of some other structure? Or is the limitation due to a change in the antibody sequence? The claims do not provide a discernible boundary on the structure or conditions that are required to eliminate the 
Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/            Examiner, Art Unit 1646                                                                                                                                                                                            

/VANESSA L. FORD/            Supervisory Patent Examiner, Art Unit 1646